DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 91-92, 97, 103-104, 115-123, 125, and 127 with species election of SEQ ID NO:10 in the reply filed on July 25, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 91-92, 97, 103-104, 115-123, 125, 127-129, and 131-132 are pending in the instant application. Claims 128-129 and 131-132 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 91-92, 97, 103-104, 115-123, 125, and 127 are under examination on the merits in the instant case.

Specification
The abstract of the disclosure is objected to because “C9orj72” and “ATNX2” are misspelled.  Correction is required.  See MPEP § 608.01(b).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/575,795, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. It is noted that the ‘795 application is completely silent regarding applicant’s elected SEQ ID NO:10.
Accordingly, the earliest effective filing date for claims 91-92, 97, 103-104, 115-123, 125, and 127 is granted only insofar as the filing date of Application No. 62/742,723 filed on October 8, 2018.


	Claim Rejections - Improper Markush Grouping
Claims 91-92, 97, 103-104, 115-123, 125, and 127 are rejected on the basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination of process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP §706.03(y).
The Markush grouping of SEQ ID NOs:10-23 is improper for the following reasons:
The species of different SEQ ID NOs recited in claims 91-92, 97, 103-104, 115-123, 125, and 127 are not disclosed as being functionally equivalent and have a common use in the specification or in the prior art. Further, the alternatives defined by the Markush grouping of SEQ ID NOs:10-23 do not share a substantial nucleotide sequence and a common use flowing from the substantially shared nucleotide sequence.
To overcome this rejection, applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternatives within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 91-92, 97, 103-104, 115-123, 125, and 127 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims require “a transgene encoding an inhibitory nucleic acid comprising the sequence set forth in any one of SEQ ID NOs: 10-23”. 
The claims fail to particularly point out and distinctly claim what is inhibited by the transgene encoding an “inhibitory” nucleic acid. As such, the clear metes and bounds of the claimed nucleic acid cannot be ascertained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 91-92, 97, 103-104, 115-123, 125, and 127 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims require “a transgene encoding an inhibitory nucleic acid comprising the sequence set forth in any one of SEQ ID NOs: 10-23”. 
The instant specification does not provide any adequate written description support for the required structure-function correlation between SEQ ID NO:10 and the “inhibitory” function claimed in the instant case. In fact, the claims do not even recite which gene/RNA/protein is inhibited by the recited SEQ ID NOs. The instant specification at best discloses pertaining to SEQ ID NOs:10-23 at page 15 as below, which at best amounts to a vaguely descriptive, relevant disclosure.

    PNG
    media_image1.png
    186
    715
    media_image1.png
    Greyscale

As shown above, it appears that SEQ ID NOs:10-23 should be either “the miRNA strand” or “the miRNA* strand” of “a miRNA/miRNA* duplex” that is allegedly disclosed as being “an inhibitory nucleic acid targeting ATXN2”. The above disclosure at page 15 is the only relevant, most descriptive disclosure pertaining to the “inhibitory” function required by “any one of SEQ ID NOs:10-23”. Now, note that the instant specification/Figures do not adequately show that applicant’s elected species of SEQ ID NO:10, let alone the genus of SEQ ID NOs:10-23, do have the required “inhibitory” function against ATXN2, if the “inhibitory” function is assumed to be specific for ATXN2. Note that the claims do not particularly point out and distinctly claim what is inhibited by the inhibitory nucleic acid as explained in the §112(b) rejection above. Further, the above disclosure at page 15 of the specification requires that the inhibitory nucleic acid should be a “duplex” comprising the miRNA strand and the miRNA* strand. As such, assuming that the above disclosure is relevant to the instantly claimed subject matter, it is clear that the specification fails to describe the instantly claimed nucleic acid that comprises only one nucleotide sequence (e.g., SEQ ID NO:10) having a single-strand structure, not the “duplex” structure required for the allegedly “inhibitory nucleic acid targeting ATXN2”. 
Note that the mere fact that SEQ ID NOs: 10-23 and the word “inhibitory” appear in the specification (e.g., page 15) is not sufficient to describe the claimed subject matter that requires the recited structure-function correlation. 
 “The appearance of 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement... If a purported description of an invention does not meet the requirements of the statue, the fact that it appears as an original claim or in the specification does not save it. A claim does not become more descriptive by its repetition, or its longevity.” (emphasis added). Enzo Biochem Inc. v. Gen-Probe Inc. 323 F3d 956, 63 USPQ2d 1609 (Fed. Cir. 2002).
“An ipsis verbis disclosure of a claimed genus (under the heading Experiments) is not per se sufficient to meet the written description requirement.” Boston Scientific Corp. v. Johnson & Johnson, 647 F3d 1353, 99 USPQ2d 1001 (Fed. Cir. 2011). 
“Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later patentable inventions of others. “[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.” Id. at 930 n.10 (quoting Brenner, 383 U.S. at 536). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention” – that is, conceive of the complete and final invention with all its claimed limitations – and disclose the fruits of that effort to the public.” (emphasis added). Ariad Pharmaceuticals Inc. v. Eli Lilly & Co, 598 F3d 1336, 1173-1174, 94 USPQ2d 1161 (Fed. Cir. 2010). 
In view of the foregoing, it is concluded that the instant specification fails to reasonably convey that the instant co-inventors had possession of the “complete and final invention with all its claimed limitations” including the “inhibitory” function of claims 91-92, 97, 103-104, 115-123, 125, and 127 at the time of filing. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANA H SHIN/Primary Examiner, Art Unit 1635